       Case 4:21-cv-02845 Document 1 Filed on 08/31/21 in TXSD Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ANAM IMRAN,                                        §
    Plaintiff,                                     §
                                                   §
v.                                                 §
                                                   §     CIVIL ACTION NO. 4:21-cv-02845
THE WOODLANDS MALL                                 §           JURY DEMANDED
ASSOCIATES, LLC and SCHINDLER                      §
ELEVATOR CORPORATION,                              §
         Defendants.                               §

 DEFENDANT SCHINDLER ELEVATOR CORPORATION’S NOTICE OF REMOVAL

        Schindler Elevator Corporation (hereinafter “Schindler”) removes the above-captioned

 case, in accordance with 28 U.S.C. §§ 1332, 1441, and 1446, from the 157th District Court for

 Harris County, Texas to the United States District Court for the Southern District of Texas,

 Houston Division. Schindler would respectfully show this Court as follows:


                                              I.
                                     GROUNDS FOR REMOVAL

        1.      Federal Jurisdiction exists over this lawsuit because it involves parties with

 diverse citizenship and the amount in controversy exceeds $75,000. All defendants in this case,

 proper or improper, have complete diversity of citizenship and removal is proper.


                                                  II.
                                           BACKGROUND

        2.      This is purportedly a product liability and negligence suit arising out of a slip and

 fall that occurred on or about November 28, 2020 in which diversity jurisdiction exists. See

 Plaintiff’s Original Petition, attached as Exhibit A. Plaintiff claims that she slipped and fell on a

 puddle of water while descending on escalator located at The Woodlands Mall. Id. Plaintiff

 asserts premises liability and negligent undertaking causes of action against Defendant The
       Case 4:21-cv-02845 Document 1 Filed on 08/31/21 in TXSD Page 2 of 6




Woodlands Mall Associates, LLC (“Woodlands Mall”). Id. Plaintiff asserts negligent

undertaking, manufacturing defect(s), design defect(s), and failure to warn causes of action

against Defendant Schindler Elevator Corporation. Id.

          3.     Plaintiff is a citizen of Texas. Id. Defendant Schindler is a citizen of Delaware,

with its principal place of business in New Jersey. See Texas Secretary of State Report for

Schindler Elevator Corporation, attached as Exhibit D. Defendant The Woodlands Mall

Associates, LLC is a citizen of Delaware, with its principal place of business in Illinois. See

Texas Secretary of State Report for The Woodlands Mall Associates, LLC, attached as Exhibit

E.

                                                       III.
                                          PROCEDURAL HISTORY

          4.     On July 29, 2021, Plaintiff filed suit against Schindler and Woodlands Mall in

Cause Number 2021-45987; Anam Imran v. The Woodlands Mall Associates, LLC and Schindler

Elevator Corporation; in the 157th Judicial District Court of Harris County, Texas. See Plaintiff’s

Original Petition, attached as Exhibit A. Schindler timely filed a Motion to Transfer Venue and

subject thereto its Original Answer on August 23, 2021.1


                                                  IV.
                                            REMOVAL IS TIMELY

          5.     This notice of removal is timely pursuant to 28 U.S.C. § 1446 (b) because it is

filed within 30 days of August 2, 20212, the date defendants were served with a summons and

copy of the Original Petition and within one year from when Plaintiff commenced its state court

action.


1
  See Schindler Elevator Corporation’s Motion to Transfer Venue and Subject Thereto, its Original Answer, attached
as Exhibit C.
2
  See Return of Citation served on Schindler Elevator Corporation, attached as Exhibit B.


                                                        2
          Case 4:21-cv-02845 Document 1 Filed on 08/31/21 in TXSD Page 3 of 6




                                                              V.
                              DIVERSITY OF JURISDICTION EXISTS FOR REMOVAL

           6.        Federal removal jurisdiction exists in this case because the parties, Plaintiff and

Defendants, are diverse. 28 U.S.C. §§ 1441(a), 1332. Plaintiff is a citizen of Texas. See

Plaintiff’s Original Petition, attached as Exhibit A. Defendant Schindler is a citizen of Delaware,

with its principal place of business in New Jersey. See Texas Secretary of State Report for

Schindler Elevator Corporation, attached as Exhibit D. Defendant The Woodlands Mall

Associates, LLC is a citizen of Delaware, with its principal place of business in Illinois. See

Texas Secretary of State Report for The Woodlands Mall Associates, LLC, attached as Exhibit

E. All members of the limited liability company are residents of Illinois. Id.

           7.        There is no question that the amount in controversy requirement is satisfied.

Plaintiff alleges that it seeks monetary relief over $250,000 but not more than $1 million.3

Because the Plaintiff and Defendants are completely diverse, and because the amount in

controversy exceeds $75,000, complete diversity exists and this Court has removal jurisdiction.

28 U.S.C. §§ 1332, 1441.

                                                             VI.
                                  PROCEDURAL REQUIREMENT FOR REMOVAL

           8.        Venue for this removal is proper under 28 U.S.C. § 1441(a) because this Court is

a United States District Court for the district and division corresponding to the place where the

state court action was pending – Harris County.


           9.        Simultaneously with the filing of this Notice of Removal, a copy of this Notice of

Removal has been served on all parties and forwarded for filing with the Clerk of the District

Court of Harris County in accordance with 28 U.S.C. § 1446(d).


3
    See Plaintiff’ Original Petition at ¶ 2, attached as Exhibit A.


                                                               3
      Case 4:21-cv-02845 Document 1 Filed on 08/31/21 in TXSD Page 4 of 6




                                            VII.
                                     CONSENT TO REMOVAL

       10.     Because Schindler is the only defendant who has been properly joined and served,

no consent to removal is required. 28 U.S.C. § 1446(b)(2)(A).            However, Schindler has

attempted to contact The Woodlands Mall Associates, LLC, but has not received a response.


                                          VIII.
                             PAPERS FROM THE REMOVED ACTION

       11.     Pursuant to 28 U.S.C. § 1446(a), the following documents are attached to this

Notice of Removal:


               Exhibit A:     Plaintiff’s Original Petition and Disclosure Requests
               Exhibit B:     Return of Citation served on Schindler Elevator Corporation
               Exhibit C:     Defendant Schindler Elevator Corporation’s Motion to Transfer
                              Venue and subject thereto, its Original Answer to Plaintiff’s
                              Original Petition
               Exhibit D:     Texas Secretary of State Report for Schindler Elevator Corporation
               Exhibit E:     Texas Secretary of State Report for The Woodlands Mall
                              Associates, LLC
               Exhibit F:     State Court Docket Sheet
               Exhibit G:     Index of Matters Being Filed
               Exhibit H:     List of All Counsel of Record
               Exhibit I:     Civil Cover Sheet

       12.     Schindler reserves the right to amend or supplement this Notice of Removal.


                                              IX.
                                         JURY DEMAND

       13.     Defendant hereby requests a trial by jury.

                                              X.
                                          CONCLUSION

       14.     This state court action may be removed to this Court by Schindler in accordance

with provisions of 28 U.S.C. § 1441(a) because (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Southern District of Texas, Houston


                                                4
      Case 4:21-cv-02845 Document 1 Filed on 08/31/21 in TXSD Page 5 of 6




Division; (2) this action is between citizens of different states; and (3) the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       WHEREFORE, PREMISES CONSIDERED, Schindler prays for removal of this above

entitled and numbered cause from the 157th Judicial District Court of Harris County, Texas to

this Honorable Court.

Dated: August 31, 2021.                       Respectfully submitted,

                                              JOHNSON, TRENT & TAYLOR, L.L.P.

                                              By:       /s/ T. Christopher Trent
                                                     T. Christopher Trent
                                                     Texas Bar No. 20209400
                                                     Federal ID No. 14244
                                                     919 Milam, Suite 1500
                                                     Houston, Texas 77002
                                                     Telephone: (713) 222-2323
                                                     Facsimile: (713) 222-2226
                                                     Email: ctrent@johnsontrent.com

                                              ATTORNEY IN CHARGE FOR DEFENDANT
                                              SCHINDLER ELEVATOR CORPORATION

OF COUNSEL:
JOHNSON, TRENT & TAYLOR, LLP
Raphael C. Taylor
Texas Bar No. 00788514
Federal ID No. 17278
919 Milam, Suite 1500
Houston, Texas 77002
Telephone: (713) 222-2323
Facsimile: (713) 222-2226
Email: rtaylor@johnsontrent.com




                                                 5
      Case 4:21-cv-02845 Document 1 Filed on 08/31/21 in TXSD Page 6 of 6




                                CERTIFICATE OF SERVICE

I hereby certify pursuant to Rule 5, Fed.R.Civ.P., that on this 31st day of August 2021, a true and
correct copy of the foregoing document was forwarded to all counsel of record, by transmitting
same via electronic transmission, facsimile and/or mail properly addressed as follows:

Milton Hammond
Adam Ramji                                                                  service@ramjilaw.com
RAMJI LAW GROUP
9816 Katy Freeway
Houston, Texas 77055
       Counsel for Plaintiff

                                                       /s/ T. Christopher Trent
                                                    T. Christopher Trent




                                                6
